DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “engine” in claims 1-16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 5, 9, 11, 13, 15-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sugiyama et al (US 20130106847 A1).
RE claim 1, Sugiyama teaches A holographic projector (Figs 1-2, abstract, [0001] “a display device, such as a head-mounted display, that displays information by diffracting a laser beam using a diffraction pattern generated by a computer generated hologram.”) comprising: 
an image processing engine (Fig 1#603) arranged to: receive a source image for projection, wherein the source image comprises pixels; and generate first and second secondary images from the source image (Figs 16, 20, [0134]  “an original image 1801 is separated into an original image for a right eye 1802 and an original image for the left eye 1803.”, [0155] “a sub-frame sequence 2103 constituted by a plurality of diffraction patterns (sub-frames) is generated from the original image 2101”, ), wherein each secondary image comprises fewer pixels than the source image and wherein the first secondary image has more pixels than the second secondary image (Figs 21-22, [0159] “FIG. 21A shows a size of a basic diffraction pattern 2201 generated from an original image. FIG. 21B shows a size of a diffraction pattern (sub-frame) 2202 to be displayed on the spatial modulation element 103. As FIG. 21A shows, the number of pixels of the basic diffraction pattern 2201 is NxN. As FIG. 21B shows, the number of pixels of the 
a hologram engine arranged to determine first and second holograms corresponding to the first and second secondary images respectively, such that the first hologram has more pixels than the second hologram ([0003] ”a computer generated hologram (hereafter "CGH"), a diffraction pattern, which is calculated by a computer using an image to be displayed as input data”, [0177] “it is preferable that the diffraction pattern generation unit generates the first diffraction pattern and the second diffraction pattern of which sizes are different from each other.”, [0179] “the diffraction pattern generation unit separates the original image data into first original image data for a right eye and second original image data for a left eye, generates the first diffraction pattern from the first original image data, and generates the second diffraction pattern from the second original image data.”); 
a display engine arranged to display each hologram in turn on a display device (Figs 1-2, [0049] ”A control unit 105 drives the light source 101 and causes the spatial modulation element 103 to display a diffraction pattern.”); and 
a light source arranged to Illuminate each hologram during display to form a holographic reconstruction corresponding to each secondary image on a replay plane (Figs 1-3, [0043]-[0045] “A light source 101 is a laser light source that outputs a laser beam….  A spatial modulation element 103 diffracts an illumination light from the illumination optical system 102 by displaying a diffraction pattern, so that the user can visually recognize a display image….a phase modulation type reflective liquid crystal 
RE claim 3, Sugiyama teaches wherein the image processing engine is arranged to dynamically change how the secondary images are derived from the source image based on a control signal (Figs 7, 11, [0096]-[0097], [0099]-[0100] wherein the different patterns are generated based on the control signal from the display method decision).

RE claim 5, Sugiyama teaches wherein the display engine is further arranged to translate at least one of the holographic reconstructions in order to faithfully reconstruct the source image on the replay plane (Fig 23, [0007], [0049]  etc ).
RE claim 9, Sugiyama teaches wherein each secondary image corresponds to a different region of the source image area, optionally wherein the first secondary image corresponds to near-field image content and the second secondary image corresponds to far-field image content (Figs 6, 16, 21, [0066], [0161] “the diffraction pattern generation unit 607 generates each sub-frame of the sub-frame sequence corresponding to the original image by extracting a different area of the basic diffraction pattern 2201. Thereby each sub-frame can be a different diffraction pattern,”).
RE claim 11, Sugiyama teaches wherein the number of secondary images is greater than two (Fig 20, [0153] ”two or more diffraction patterns are generated from one original image”).
RE claim 13, Sugiyama teaches wherein the image processing engine is arranged to receive a stream of source images at video rate, and wherein the display 
RE claim 15, Sugiyama teaches wherein the display device is a pixel-based spatial light modulator (SLM) (Fig 1#103, [0045], [0118] “ the spatial modulation element 103 can function as a spatial modulation element phase type hologram by displaying only the phase information of each pixel.”).
RE claim 16, Sugiyama teaches A head-up display or a head-mounted display comprising a holographic projector as claimed in claim 1 (Figs 1-2, [0042]).
Claims 17-18 recite limitations similar in scope with limitations of claims 1 and 3 as method and therefore rejected under the same rationale.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 4 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sugiyama, and further in view of Chaum et al (US 20100149073 A1).
RE claim 2, Sugiyama teaches wherein the image processing engine is arranged to derive the first secondary image from a central region of the source image (Figs 6, 16, 21, [0066] “the diffraction pattern 902 is the same as a center portion extracted from the diffraction pattern”, [0161] “the diffraction pattern generation unit 607 generates each sub-frame of the sub-frame sequence corresponding to the original image by extracting a different area of the basic diffraction pattern 2201. Thereby each sub-frame can be a different diffraction pattern,”). 
Sugiyama is silent RE: the second secondary image from a peripheral region of the source image. However Chaum teaches in [0686] “The frames may further be divided into central portions of the image (corresponding to portions being scanned to the foveal portion of the retina) and peripheral portions of the image. The central portion may use higher resolution (for example, higher density of pixels) than the peripheral portion, but lower refresh rates (for example, 40 Hz for the central portion versus 80 Hz for the peripheral portion).” This is readily available or can equally be applied as Sugiyama readily teaches extracting a different area of the  [0161] in order to present the peripheral region of the source image to the user eyes with lower resolution without compromising quality. 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Sugiyama a system and method of generating the second secondary image from a peripheral region of the source image, as suggested by Chaum, as this doesn’t change the overall operation of the system, and it could be used to present the peripheral region of the source image to the user eyes with lower resolution without compromising quality and thereby increasing system effectiveness and user experience.
RE claim 4, Sugiyama is silent RE: wherein the refresh rate of the first hologram is different to the refresh rate of the second hologram, wherein refresh rate is the frequency at which a hologram is recalculated from the next source image in a sequence of source images received by the image processing engine.
However Chaum teaches applying different refresh rate in different regions of the source image in [0686] “The frames may further be divided into central portions of the image (corresponding to portions being scanned to the foveal portion of the retina) and peripheral portions of the image. The central portion may use higher resolution (for example, higher density of pixels) than the peripheral portion, but lower refresh rates (for example, 40 Hz for the central portion versus 80 Hz for the peripheral portion).” This can equally be applied Sugiyama to apply different refresh rates to the different sub-images/hologram to achieve higher speed and reduced processing cost. 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Sugiyama a system and method 
Claim 20 recites limitations similar in scope with limitations of claim 4 as method and therefore rejected under the same rationale.
Claims 6-8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sugiyama, and further in view of Kollin et al (US 20160379606 A1).
RE claim 6, Sugiyama is silent RE: wherein the display engine is arranged to display each hologram by tiling each hologram onto the display device, wherein tiling comprises repeating at least a subset of contiguous pixels of the hologram on the display device in accordance with a tiling scheme.
However Kollin teaches in Figs 3-4 and [0012] “to reduce a data processing load, the image producing panel may be effectively divided into a plurality of holograms (“tiled holograms”), each of which collimates the converging light from the holographic optical element and contributes to the creation of the image.”, [0032] “modifying tiled hologram sizes (and the subsequent increase of decrease of the image resolution) based upon gaze direction. In these figures, an amount of visual detail encoded in each hologram tile is represented by a size of boxed regions in the tile, wherein a larger number of smaller boxes represents less visual information, and a 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Sugiyama a system and method wherein the display engine is arranged to display each hologram by tiling each hologram onto the display device, wherein tiling comprises repeating at least a subset of contiguous pixels of the hologram on the display device in accordance with a tiling scheme, as suggested by Kollin, as this doesn’t change the overall operation of the system, and it could be used to provide dynamic control of individual portions of the image with reduced processing cost and thereby increasing system effectiveness and user experience.

RE claim 7, Sugiyama as modified by Kollin teaches wherein the display engine is arranged to use a first tiling scheme to tile the first hologram onto the display device and a second tiling scheme to tile the second hologram onto the display device (Kollin Figs 4A-B, [0032] “modifying tiled hologram sizes (and the subsequent increase of decrease of the image resolution) based upon gaze direction. In these figures, an amount of visual detail encoded in each hologram tile is represented by a size of boxed 
RE claim 8, Sugiyama as modified by Kollin teaches wherein the display engine is arranged to dynamically change the tiling scheme based on a control signal (Kollin Figs 4A-B, [0031]-[0032] “by increasing or decreasing the size of each hologram tile, the resolution of the portion of the image presented at each angle by each hologram may be dynamically controlled…. modifying tiled hologram sizes (and the subsequent increase of decrease of the image resolution) based upon gaze direction.”, [0035]). 
Claim 19 recites limitations similar in scope with limitations of claim 6 as method and therefore rejected under the same rationale.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Sugiyama, and further in view of Kim et al (US 20180336666 A1).
RE claim 10, Sugiyama is silent RE: wherein each secondary image is generated by uniquely sampling the source image.
However Kim teaches in [0096] In operation 403, the electronic device 101 (e.g., the processor 120 or 210) may generate a second image, which is smaller in data size than the first image, using the first image. The electronic device 101 (e.g., the 120 or 210) may generate the second image by reducing the volume of the first image. Thus, the second image may be referred to as a lightweight image or small raw image. For example, the electronic device 101 may generate the second image using various down-scale schemes or down-sampling schemes.” This is readily available or can equally be applied as Sugiyama readily teaches generating the secondary images by reducing resolution/size from the source image in Fig 6  etc [0067] implicitly indicating applying a unique sampling to the source image. 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Sugiyama a system and method wherein each secondary image is generated by uniquely sampling the source image, as suggested by Kim, as this doesn’t change the overall operation of the system, and it could be used to effectively generate the secondary images by reducing resolution/size from the source image and thereby ensuring system effectiveness and user experience.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Sugiyama, and further in view of Costa et al (US 20120007947 A1).
RE claim 12, Sugiyama teaches wherein the image processing engine is arranged to transmit the first and second secondary images to the hologram engine (Fig 7, 13, 16, 22-23, [0180]-[0181] “the diffraction pattern generation unit separates the original image data into first original image data for the right eye, and second original image data for the left eye. The diffraction pattern generation unit generates the first diffraction pattern from the first original image data. The diffraction pattern generation unit generates the second diffraction pattern from the second original image data…. the 
Sugiyama is silent RE: in one frame of data.
However Costa teaches generating a single frame from several image portions with reduce storage for efficient transport in [0024] “the computing devices 130 can receive left and right eye pairs of the 3D content and can combine the pairs into single frames for compression and transport. For example, portions of the pixels in each of the pairs can be removed, such as alternating rows or alternating columns, and then the resulting frame can be generated by providing the frame with rows of pixels or columns of pixels that are selected from the left and right eye pairs in an alternating fashion.”,  [0051] “ All four frames can then be combined into the single transport frame, such as by having the columns or rows of pixels in the transport frame selected from each of the frames in a four-way alternating fashion, such as a pixel column arrangement in the transport frame…”
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Sugiyama a system and method to transmit the first and second secondary images in one frame of data, as suggested by Costa, as this doesn’t change the overall operation of the system, and it could be used to reduce storage for efficient transport and thereby increasing system effectiveness and user experience.

Claim 14 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Sugiyama as evidenced by/in view of Favalora et al (US 20180210394 A1).
RE claim 14, Sugiyama teaches wherein the display device is arranged to display each of the first and second holograms corresponding to each source image at a speed such that the holographic reconstructions thereof are formed ([0172] “The display control unit performs at least one of a change in a display timing of a diffraction pattern the spatial modulation element displays and a size of a diffraction pattern the diffraction pattern generation unit generates. For example, when a diffraction pattern for a right eye and a diffraction pattern for a left eye are displayed alternately, with changing the display timing, the number of times of generating a diffraction pattern can be decreased, therefore the time required for computing diffraction patterns can be decreased. … In consequence, diffraction patterns can be suitably generated, and accordingly, a drop in the image quality of an image visually recognized by a user can be suppressed.”). 
Sugiyama is silent RE: within the integration time of the human eye. However Favalora teaches in [0018] “Within the field of 3-D display, it is well known that 3-D imagery can be generated when light, representative of regions of a scene from a collection of viewpoints, is scanned in several directions towards a viewing region within the integration period of the human eye. This arrangement enables each eye of a viewer to potentially see a different image, which is a stereoscopic depth cue.” This is readily available in Sugiyama to effectively present the required display to the user eyes 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention that Sugiyama readily teaches that the holographic reconstructions are formed within the integration time of the human eye, as suggested by Favalora, as this doesn’t change the overall operation of the system, and it could be used to effectively present the required display to the user eyes stereoscopically and thereby increasing system effectiveness and user experience.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 10-11, 14, 16-17 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 31, 39-41, of copending Application No. 17000845 in view of Sugiyama.
This is a provisional obviousness-type double patenting rejection.

Present Application
1
10
11
14
16
17
App. No. 17000845
31
31
39
40
31
41


Table 2 illustrates the conflicting claim pair  with mapping, with the differences shown in bold form.
Claim 1 of present App.
Claim 31 of App. No. 17000845
A holographic projector comprising:
A holographic projector arranged to project a target image, the holographic projector comprising:
an image processing engine arranged to: receive a source image for projection, wherein the source image comprises pixels; and generate first and second secondary images from the source image, wherein each secondary image comprises fewer pixels than the source image and wherein 10the first secondary image has more pixels than the second secondary image;
an image processing engine arranged to: sample a primary image derived from the target image, the primary image comprising a plurality of pixels; and generate a first secondary image and a second secondary image by sampling the primary image, wherein the first secondary image comprises a first subset of the plurality of pixels and the second secondary image comprises a second subset of 
such that the first hologram has more pixels than the second hologram;
a hologram engine arranged to: determine a first hologram corresponding to the first secondary image to form the first hologram; and determine a second hologram corresponding to the second secondary image to form the second hologram;
a display engine arranged to display each hologram in turn on a display device;
a display engine arranged to display the first hologram and the second hologram on a display device,
and 15a light source arranged to Illuminate each hologram during display to form a holographic reconstruction corresponding to each secondary image on a replay plane.
and a light source arranged to Illuminate the first hologram and the second hologram during display to form a first holographic reconstruction corresponding to the first secondary image on a replay plane and a second holographic reconstruction 


As seen from the table all elements of claim 1 of application map into  Claim 31 of US Application# 17000845 with a slight language difference.
The only difference is Claim 31 of US Application# 17000845 is silent RE: wherein 10the first secondary image has more pixels than the second secondary image and such that the first hologram has more pixels than the second hologram. However Sugiyama teaches in Figs 9, 13, 16, [0177] “it is preferable that the diffraction pattern generation unit generates the first diffraction pattern and the second diffraction pattern of which sizes are different from each other.” Wherein [0161] “the diffraction pattern generation unit 607 generates each sub-frame of the sub-frame sequence corresponding to the original image by extracting a different area of the basic diffraction pattern 2201. Thereby each sub-frame can be a different diffraction pattern,” with dynamic resolution determination of each region/sub-image (see Figs 7, 11 etc)
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Claim 31 of US Application#17000845 a system and method wherein 10the first secondary image has more pixels than the second secondary image and such that the first hologram has more pixels than the second hologram, as suggested by Sugiyama, as this doesn’t change the overall operation of the system, and it could be used to offer flexibility in extracting regions of the original image with desired resolution and reduce computing load and thereby increasing system effectiveness and user experience.

In addition  all elements of claims 10-11, 14 of application map into  Claims 31, 39-40 of US Application# 17000845 
Claim 16 recites limitations similar in scope with limitations in claim 1 and therefore rejected under same rationale. Additionally Sugiyama teaches A head-up display or a head-mounted display comprising a holographic projector (Figs 1-2, [0042]).
Claim 17 recites limitations similar in scope with limitations in claim 1 and therefore rejected under same rationale. Additionally claim 41 of US Application# 17000845  teaches A method of holographic projection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20180090052 A1	Non-Uniform Resolution, Large Field-of-View Headworn Display
US 20120281069 A1	Digital Video Signal Output Device and Display Device, and Digital Video Signal Output Method and Reception Method
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SULTANA MARCIA ZALALEE whose telephone number is (571)270-1411. The examiner can normally be reached Monday- Friday 8:00am-4:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark K ZIMMERMAN can be reached on (571)272-7653. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Sultana M Zalalee/           Primary Examiner, Art Unit 2619